DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2016/0106010 A1) in view of Byun et al. (US 2014/0204535 A1)

Re. claims 1 and 9-11: Ito discloses a device comprising:
a heat generator (11); (see fig. 1; para. 0039-0042)
a resinous housing (14) covering the heat generator; and (see fig. 1; para. 0037)
a heat radiation material (31) disposed on at least some of a surface of the heat generator, (see fig. 4, 5, 9; para. 0052-0059)
Ito fails to disclose:
wherein the heat radiation material contains metal particles and a resin and has a region in which the metal particles arranged in a surface direction are present at a relatively high density.
However, Byun discloses:
a heat generator (200) and a heat generation material (100) disposed on at least some of a surface of the heat generator; 
the heat radiation material contains metal particles (22, 32) and a resin (20, 30) and has a region in which the metal particles arranged in a surface direction are present at a relatively high density. (portions 20 and 30 have metal particles but portion 10 does not comprise metal particles) (see fig. 1, 3; para. 0029-0038, 0040-0043)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the single layer of heat radiation material of Ito with the laminated multiple layer structure of the heat radiation material taught by Byun. One of ordinary skill would have been motivated to do this in order to provide an effective heat transfer from a heat source to the environment. (Byun para. 0007-0012)

Re. claim 2: Ito discloses wherein the heat generator (11) is an electronic component, and (see fig. 1; para. 0039-0042)
wherein the device further comprises:
a circuit board (12) on which the electronic component is mounted; and (see fig. 1-3; para. 0032-0035)
the heat radiation material (31) disposed on at least some of a surface of the circuit board. (see fig. 4, 5, 9; para. 0069-0074)

Re. claims 3 and 12: Ito discloses wherein a thickness of the heat radiation material (31) is in a range of 0.1 µm to 100 µm. (see para. 0053, 0057, 0068)

Re. claims 4 and 13-14: Byun discloses wherein a proportion of a thickness of the region in a total thickness of the heat radiation material is in a range of 0.02% to 99%. (Byun para. 0039-0040, 0047-0048,0054)

Re. claims 5 and 15-17: Byun discloses wherein the region has an uneven structure derived from the metal particles on a surface thereof (the metal particles are unevenly spaced). (Byun fig. 1, 3)

Re. claims 6 and 18-20: Ito discloses wherein the heat radiation material comprises a region 1 and a region 2 , and the region 1 and the region 2 are satisfying the following (A) and (B):
(A) a total value of absorption of electromagnetic waves at a wavelength of 2 µm to 6 µm in the region 1 > a total value of absorption of electromagnetic waves at a wavelength of 2 µm to 6 µm in the region 2, and
(B) a metal particle occupancy rate in the region 1 > a metal particle occupancy rate in the region 2. (see fig. 4, 5, 9; para. 0059)

Re. claim 7: Ito discloses wherein the heat radiation material comprises a region 1, a region 2, and a region 3, and 
the region 1, the region 2, and the region 3 are satisfying the following (A) and
(B):
(A) a total value of absorption of electromagnetic waves at a wavelength of 2 µm to 6 µm in the region 2 > a total value of absorption of electromagnetic waves at a wavelength of 2 µm to 6 µm in the region 1 and the region 3, and
(B) a metal particle occupancy rate in the region 2 > metal particle occupancy rates in the region 1 and the region 3. (see fig. 4, 5, 9; para. 0059)

Re. claim 8: Ito discloses wherein a total value of absorption of electromagnetic waves at a wavelength of 2 µm to 6 µm in the heat radiation material is larger than a total value of absorption of electromagnetic waves at a wavelength of 2 µm to 6 µm in the resinous housing. (see fig. 4, 5, 9; para. 0059)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsumura et al. (US 2012/0329935 A1) discloses a metal nanoparticle composite substrate comprising a resin layer that removes heat from a heat producing apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





September 10, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835